Title: To Alexander Hamilton from William C. Bentley, 6 October 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Richmond. 6th. October 1799
          
          I have the honor to acknowledge the receipt of your Private & Confidential letter of the 20th Ulto., on the Subject of naming proper characters from the grades of Majors, Captains & Lieutenants, for the department of the Inspectorship, or Quarter Master. This is a task as delicate as it is difficult; and it is with diffidence that I shall enter on it, least I should recommend a character that might not (if accepted) prove intirely adequate. I am well aware of the importance of those offices, and of the necessity of filling them with sober, steady & vigilant characters. ’Tis not the most Valiant or best skilled in the tacticks, that are best qualified for such an Officer, although it is probable that the whole of these qualifications may be united in one Man; and while I recommend characters as proper for those staff appointments, I mean not to infer that they are destitute of the other qualifications; Under this impression I take the liberty of naming Major Beale, Capt Edmund Clark, & Lieut. Horatio Starke; the two first of these Gentln. were Officers in the revolutionary War, and have ever since that period, been remarked, in a respectful Manner; for their regular deportment; they possess in an eminent degree, the qualifications of Sobriety, Stability & Vigilance; together with talents equal to the importance of the Office. Lieut Starke has not the advantage of the experience of the other two Gentln. his Age would not admit of it, but has every other advantage with them; He has acted as Qr Master to my Regimt. Since the organization of it, in which he has acquitted himself with great propriety, and shown himself equal to a more important office.
          I have to acknowledge the receipt of your Circular letter on the Subject of Cadets; I wish some time to answer it.
          I am with every assurance of the Most perfect esteem Your Mo: Obt
          
            W. Bentley
          
          Majr Genl Hamilton
        